5 F.3d 531NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Glenn DELPH, Appellant,v.Thomas MCGOWAN, Defendant,International Paper;  United Paperworkers InternationalUnion, Appellees.
No. 92-3827.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 5, 1993.Filed:  September 7, 1993.

Before JOHN R. GIBSON, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Glenn Delph appeals the district court's1 grant of summary judgment for his former employer, International Paper Company (IPC), and his union, United Paperworkers International Union (Union), in his hybrid section 301/fair representation action.


2
IPC terminated Delph in March 1989.  He did not file a grievance as required by the labor agreement.  His last contact with the Union occurred in September 1989.  Delph did not bring this federal suit until March 1991.  We agree with the district court that Delph's claims are time-barred.  See DelCostello v. International Bhd. of Teamsters, 462 U.S. 151, 163-72 (1983) (six-month statute of limitations of National Labor Relations Act Sec. 10(b) applies to hybrid actions against unions for breach of duty of fair representation and against employers for section 301 breach of contract);  Tripp v. Angelica Corp., 921 F.2d 794, 795 (8th Cir. 1990); DeSantiago v. Laborers Int'l Union Local, No. 1140, 914 F.2d 125, 130 (8th Cir. 1990).  We deny Delph's pending motion for appointment of counsel.


3
Accordingly, we affirm.



1
 The Honorable Elsijane Trimble Roy, Senior United States District Judge for the Eastern District of Arkansas